DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Election/Restrictions
Claims 1-6 and 20 in the reply filed 10/12/2021 have been amended to read on only non-elected Species A; specifically, each of independent claims 1 and 20 have 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 9-11: Claim 9 introduces “a first arm” and “a second arm” in addition to the “first and second arms” introduced in claim 7. Firstly, it is unclear if the arms introduced in claim 9 are intended to be the same as or different from the arms introduced in claim 7. Secondly, if the arms introduced in claim 9 are not intended to be the same as those introduced in claim 7, then lines 3-4 of claim 9 recite “the first arm” and “the second arm” and these recitations lack proper antecedent basis since it is unclear if they refer to the arms introduced in claim 7 or the arms introduced earlier in claim 9. Based on the disclosure only referring to structures 162 and 166 as “arms”, the arms introduced in claim 9 are interpreted as being the same as those introduced in claim 7 for the sake of examination. It is suggested to amend claim 9 to recite “further comprising a first 
Re claim 14: Claim 14 recites “the actuation plug comprises at least one arm slidably disposed on an exterior of the distal end of the needle shield”. Since claim 7 has been amended to introduce “first and second arms […] externally disposed on opposing lateral sides of the distal end of the needle shield”, it is unclear if the “at least one arm” is intended to refer to one of the “first and second arms” introduced in claim 7 or is intended to be in addition to the “first and second arms” of claim 7. Based on the disclosure, it appears that the “at least one arm” of claim 14 is intended to be the same as the “first and second arms” introduced in claim 7. For the sake of examination, this is the interpretation applied to the claim. Because of this, claim 14 also appears to be rejected under 35 U.S.C. 112(d) as set forth below.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Based on the interpretation set forth in the 35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Badger (US Pat 5,885,257) in view of Botich et al. (US Pat 6,123,688).
Re claim 7, Badger discloses a needle stick prevention device (the entire device seen in Fig 1; it is noted that all reference characters cited below pertain to Fig 1 unless otherwise noted; it is also noted that Badger uses the terms “proximal” and “distal” in a manner opposite to that of Applicant) for a medical device including a base, the base having a column extending proximally from the base, and a head extending from the column forming an undercut between the base and the head (it is noted that the italicized language constitutes a functional limitation; therefore, “a medical device”, “a base”, “a column”, “a head” and “an undercut” are not required elements of the claimed and the medical device (as set forth above, the “medical device” is not a part of the claimed invention; one of ordinary skill in the art would recognize that this limitation is met because a medical device of a complimentary size could fit over needle 30 and the distal end of needle hub 40 (proximally to the groove 42 of needle hub 40) rendering the plug 60 engaged with the medical device) within the needle shield; and a spring 50 disposed between the needle hub and actuation plug (as seen in Fig 1), wherein in a and the medical device is releasably locked with the actuation plug (as set forth above, the “medical device” is not a part of the claimed invention; one of ordinary skill in the art would recognize that this limitation is met because a medical device having a head of a complimentary size could frictionally fit over needle 30 and the distal end of needle hub 40 (proximally to the groove 42 of needle hub 40) rendering the plug 60 frictionally locked with the medical device), and in a second state (seen in Fig 2) after the actuation plug is advanced into the transverse receptacle (Col 3, Lines 18-26), the needle stick prevention device is removable from the medical device (it is noted that the italicized language constitutes functional language; as set forth above, the “medical device” is not a part of the claimed invention; one of ordinary skill in the art would recognize that this limitation is met because the needle stick prevention device could be used with a medical device that is left behind upon retraction of needle 30), the spring is released (Col 3, Lines 21-25), and the needle hub is movable relative to the needle shield (Col 3, Lines 21-25).  Badger does not disclose that the actuation plug comprises first and second arms slidably and externally disposed on opposing lateral sides of the distal end of the needle shield.
Botich, however, teaches a substantially similar needle stick prevention device Fig 13-18) comprising a needle shield 205 (best seen in Fig 16), a needle hub 287 (Fig 16) and an actuation plug 271 (Fig 16-17B) comprising first and second arms 206,206 (Fig 17A,B) slidably and externally disposed on opposing lateral sides of the distal end of the needle shield (as seen in Fig 17A,17B; Col 11, Lines 20-24) for the purpose of 
Re claim 8, Badger discloses that the transverse receptacle includes a stationary shroud (the wall of receptacle 13 that includes slot 58, as seen in Fig 1) that limits the direction in which the actuation plug can be advanced (as see in Fig 1, the shroud limits the plug 60 to only moving in the lateral direction, not the longitudinal direction).  
Re claim 14, as set forth in the 35 U.S.C. 112(d) rejection above, claim 14 does not further limit the subject matter of claim 7. Therefore, Badger as modified by Botich in the rejection of claim 7 above discloses that the actuation plug comprises at least one arm (602 of Botich) slidably disposed on an exterior of the distal end of the needle shield (as seen in Fig 17A,B; Col 11, Lines 20-24). Please see the rejection of claim 7 above for motivation for this modification.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Badger (US Pat 5,885,257)/Botich et al. (US Pat 6,123,688) in view of Kulli (US Pat 4,747,831).
Re claim 12, Badger/Botich discloses all the claimed features except that the actuation plug comprises at least one cantilevered arm with a projection disposed at a free end of the cantilevered arm.  Kulli, however, teaches a needle stick prevention device (as seen in Fig 1 but with the actuation plug 140 and nosepiece 120 of Fig 3 instead of plug 40 and nosepiece 20 seen in Fig 1,2 as described in Col 14; Lines 45-50) comprising a needle shield 10 (Fig 1) including a transverse receptacle (formed by 
Re claim 13, Badger/Botich discloses all the claimed features except that the needle shield comprises a mating portion having at least one detent thereon to engage the projection.  Kulli, however, teaches that the needle shield comprises a mating portion (the inner surface of walls 16, as seen in Fig 2) having at least one detent (“corresponding features (not illustrated) formed in the side walls 16 of the guide slot”, Col 14, Lines 28-29) thereon to engage the projection (Col 14, Lines 30-32) for the purpose of preventing the plug from being reset and thereby discourage attempts to reuse the needle (Col 14, Lines 30-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Badger/Botich to include the needle shield with a mating portion having at least one detent thereon, as 

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 9 (upon which claims 10 and 11 depend), as interpreted in the manner set forth in the 35 U.S.C. 112(b) rejection above, and Claim 16 (upon which claims 17-19 depend) each require the first arm to have an arcuate member disposed on its inner surface and the second arm to also have an arcuate member disposed on its inner surface; therefore, due to the amendments made to claim 7, both arms must (A) be slidably and externally disposed on the needle shield and (B) have an inner surface with an arcuate member disposed thereon. As seen in Fig 17A,B of Botich, the arms 206 do not possess inner surfaces with arcuate members disposed thereon; nor would it have been obvious to modify the arms 206 of Botich to include such features absent a teaching of arms having such features in the art. Additionally, arms meeting both limitations (A) and (B) in combination were not found elsewhere in the prior art of record.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but are moot in view of the present rejections that utilize Botich et al. (as cited above) to teach the amended subject matter of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783